Exhibit 10.3

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), is effective as of April 16, 2015
(the “Effective Date”), between Rosewind Corporation, a Colorado corporation
headquartered at 373 Inverness Parkway, Suite 200, Englewood, CO 80112 USA,
hereinafter referred to as the “Company”, and Jarrett T. Disbrow (“Employee”).

RECITALS

WHEREAS, the Company is a duly organized Colorado corporation, with its
principal place of business within the State of Colorado, and is in the business
of developing and marketing pharmaceutical products; and

WHEREAS, the Company desires assurance of the continued association and services
of the Employee in order to continue to retain the Employee’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Employee’s services on the terms and conditions set forth in this
Agreement; and

WHEREAS, Employee desires to be in the continued employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, the parties hereto agree to the terms and conditions of this
Agreement as follows:

1. Employment for Term. The Company hereby agrees to employ Employee and
Employee hereby accepts such employment with the Company for the period of 24
months beginning on the Effective Date. The term of this Agreement (the “Term”)
shall continue until the termination of Employee’s employment in accordance with
the provisions of this Agreement. The termination of Employee’s employment under
this Agreement shall end the Term but shall not terminate Employee’s or the
Company’s other obligations that are intended to survive the termination of this
Agreement (including without limitation, the payments under Section 7 and 8 and
Employee’s obligations under Section 9).

2. Position and Duties. During the Term, Employee shall serve as Chief Operating
Officer (COO) of the Company, and perform such duties as are consistent with
this position. The Employee shall report to the Chief Executive Officer (CEO) of
the Company. During the Term, Employee shall also hold such additional positions
and titles as the CEO of the Company may determine from time to time. During the
Term, Employee shall devote as much time as is necessary to satisfactorily
perform his duties as COO of the Company. Employee may engage in any civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of his duties hereunder or present a conflict of interest
with the Company. During the Term of this Agreement, Employee agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by the Employee to be adverse or antagonistic to
the Company, its business or prospects, its financial position, or otherwise or
in any company, person or entity that is, directly or indirectly, in competition
with the business of the Company or any of its affiliates. This provision shall
encompass any advisory boards of which Employee is or becomes a member of during
the Term. Employee shall provide written disclosure to the Compensation
Committee of the Company’s Board of Directors as to all advisory boards on which
Employee sits, and will provide the Company with written notice within 10
business days of Employee agreeing to sit on any additional advisory boards. On
termination of Employee’s employment, regardless of the reason for such
termination, Employee shall immediately (and with contemporaneous effect) resign
any directorships, offices or other positions that Employee may hold in the
Company or any affiliate, unless otherwise agreed in writing by the parties.

 

1



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. The Company shall pay Employee a base salary of $250,000 per
annum, payable at least monthly on the Company’s regular pay cycle for
professional employees (the “Base Salary”). Except as specifically otherwise
provided herein, the Base Salary may be increased only by recommendation of the
CEO and ratified by the Compensation Committee or a majority of the independent
members of the Board.

(b) Annual Review. The Base Salary shall be reviewed at the end of each calendar
year (the first such review to occur at the end of calendar year 2015).

(c) Equity Compensation. In connection with the execution of this Agreement, the
Company hereby agrees to grant on or promptly after April 1, 2015 initial equity
compensation to Employee in the aggregate amount of 600,000 options to purchase
shares of Company Common Stock. These options shall be granted subject to the
terms and conditions of the Company’s stock option plan then in effect, and the
terms and conditions of the applicable option agreement, and will vest in
accordance with the terms and schedule set forth in Exhibit A hereto. Such
vesting schedule will be accelerated, to the extent provided in Section 8 of
this agreement.

(d) Other and Additional Compensation. Subsections (a) and (c) above establish
Employee’s compensation during the Term which shall not preclude the Board from
awarding Employee a higher salary or any bonuses or stock options, restricted
stock or other forms of additional equity awards in the discretion of the Board
during the Term at any time. The Employee shall be eligible for an annual
discretionary bonus (hereinafter referred to as the “Bonus”) with a target
amount of one hundred and twenty five percent (125%) of the Base Salary, subject
to standard deductions and withholdings, based on the Compensation Committee’s
determination, in good faith, and based upon the Employee’s individual
achievement and company performance objectives as set by the Board or the
Compensation Committee, of whether the Employee has met such performance
milestones as are established for the Employee by the Board or the Compensation
Committee, in good faith, in consultation with the Employee (hereinafter
referred to as the “Performance Milestones”). The Performance Milestones will be
based on certain factors including, but not limited to, the Employee’s
performance and the Company’s financial performance. The Employee’s Bonus target
will be reviewed annually and may be adjusted by the Board or the Compensation
Committee in its discretion, provided however, that the Bonus target may only be
reduced upon Employee’s written consent. The Employee must be employed on the
date the Bonus is awarded to be eligible for the Bonus, subject to the
termination provisions hereof. Bonuses shall be paid during the calendar quarter
following the calendar quarter for which such Bonus was earned when Performance
Milestones are met during a calendar quarter. Fourth quarter Bonuses and Bonuses
calculated on the basis of partial Performance Milestone satisfaction shall be
paid within 75 days of fiscal year-end.

4. Employee Benefits. During the Term, Employee shall be entitled to participate
at the same level as other senior executive officers of the Company in any group
insurance, hospitalization, medical, health and accident, disability, fringe
benefit and tax-qualified retirement plans or programs of the Company now
existing or hereafter established to the extent that he is eligible under the
general provisions thereof. For the term of this Agreement, Employee shall be
entitled to paid vacation at the rate of (4) weeks per annum. In accordance with
Company policy, unused vacation may not be carried over from year to year.

 

2



--------------------------------------------------------------------------------

5. Expenses. The Company shall reimburse Employee for actual, reasonable
out-of-pocket expenses incurred by him in the performance of his services for
the Company upon the receipt of appropriate documentation of such expenses which
shall be submitted in such form, and with such supporting documentation, as
called for or required by Company policy.

6. Termination.

(a) General. The Term shall end immediately upon Employee’s death. Employee’s
employment may also be terminated by the Company with or without Cause or as a
result of Employee’s Disability, as defined in Section 7 or by Employee with or
without Good Reason (as such terms are defined below).

(b) Notice of Termination. Either party shall give written notice of termination
to the other party.

(c) Notification of New Employer. In the event that Employee leaves the employ
of the Company, Employee grants consent to notification by the Company to
Employee’s new employer about his rights and obligations under this Agreement
and the PIA (hereinafter defined).

7. Severance Benefits.

(a) Cause Defined. “Cause” means (i) willful malfeasance or willful misconduct
by Employee in connection with his employment; (ii) Employee’s gross negligence
in performing any of his duties under this Agreement; (iii) Employee’s
conviction of, or entry of a plea of guilty to, or entry of a plea of nolo
contendere with respect to, any crime other than a traffic violation or
infraction which is a misdemeanor; (iv) Employee’s willful and deliberate
violation of a Company policy, (v) Employee’s unintended but material breach of
any written policy applicable to all employees adopted by the Company which is
not cured to the reasonable satisfaction of the Board of Directors within thirty
(30) business days after notice thereof; (vi) the Employee’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party as to which the Employee owes an obligation of nondisclosure as a
result of the Employee’s relationship with the Company, (vii) the Employee’s
willful and deliberate breach of his obligations under this Agreement, or
(viii) any other material breach by Employee of any of his obligations in this
Agreement which is not cured to the reasonable satisfaction of the Board of
Directors within thirty (30) business days after notice thereof.

(b) Disability Defined. “Disability” shall mean (i) Employee’s incapacity due to
a physical or mental condition and, if reasonable accommodation is required by
law, after any reasonable accommodation, that results in Employee being
substantially unable to perform his duties hereunder for six consecutive months
(or for six months out of any nine month period) or (ii) a qualified independent
physician mutually acceptable to the Company and Employee determines that
Employee is incapacitated due to a physical or mental condition and, if
reasonable accommodation is required by law, after any reasonable accommodation
so as to be unable to regularly perform the duties of his position and such
condition is expected to be of a permanent or near-permanent duration. Until
such time as Employee is terminated for Disability under this paragraph (b),
Employee shall continue to receive his Base Salary hereunder, provided that if
the Company provides Employee with disability insurance coverage, payments of
Employee’s Base Salary shall be reduced by the amount of any disability
insurance payments received by Employee due to such coverage. The Company shall
give Employee written notice of termination due to Disability which shall take
effect sixty (60) days after the date it is sent to Employee unless Employee
shall have returned to the performance of his duties hereunder during such sixty
(60) day period (whereupon such notice shall become void). In the event that the
Company terminates Employee’s employment as a result of his Disability, Employee
shall be entitled to the same benefits as if his employment had been terminated
by the Company without Cause.

 

3



--------------------------------------------------------------------------------

(c) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean, without Employee’s written consent: (i) there is a material reduction of
the level of Employee’s compensation (excluding any bonuses) (except where there
is a general reduction applicable to the management team generally, provided,
however, that in no case may the Base Salary be reduced below the amount stated
in Section 3(a)), (ii) there is a material reduction in Employee’s overall
responsibilities or authority, or scope of duties (it being understood that the
occurrence of a Change in Control shall not, by itself, necessarily constitute a
reduction in Employee’s responsibilities or authority); or (iii) there is a
material change in the principal geographic location at which Employee must
perform his services (it being understood that the relocation of Employee to a
facility or a location within forty (40) miles of the State Capitol Building in
Raleigh, North Carolina shall not be deemed material for purposes of this
Agreement). No event shall be deemed to be “Good Reason” if the Company has
cured the event (if susceptible to cure) within 30 days of receipt of written
notice from Employee specifying the event or events which, absent cure, would
constitute “Good Cause.”

(d) Accrued Compensation Defined. Accrued Compensation shall mean an amount
which shall include all amounts earned or accrued by Employee through the date
of termination of this Agreement but not paid as of such date, including
(i) Base Salary, (ii) reimbursement for business expenses incurred by the
Employee on behalf of the Company, pursuant to the Company’s expense
reimbursement policy in effect at such time, (iii) any expense allowance
pursuant to Company policy, (iv) accrued but unused vacation pay per Company
policy, and (v) bonuses and incentive compensation earned and awarded prior to
the date of termination. Accrued Compensation shall be paid on the first regular
pay date after the date of termination (or earlier, if required by applicable
law).

(e) Termination.

(i) Cause; Without Good Reason; Death; Disability. If the Company ends the Term
for Cause, if Employee resigns as an employee of the Company for reasons other
than an event of Good Reason, the Employee dies or Disability occurs , then the
Company shall pay to Employee the Accrued Compensation but shall have no
obligation to pay Employee any amount, whether for salary, benefits, bonuses, or
other compensation or expense reimbursements of any kind, accruing after the end
of the Term, and such rights shall, except as otherwise required by law or
pursuant to the applicable award agreement or plan, be forfeited immediately
upon the end of the Term. For the sake of clarity, any stock options, restricted
stock or other equity compensation shall, to the extent vested on the date of
resignation without Good Reason, the date the Company ends the Term for Cause,
or the date of Employee’s death or Disability, remain outstanding and
exercisable to the extent provided in the applicable award agreement or plan, by
the Employee or his personal representative or executor.

(ii) Without Cause; Good Reason. In the event that the Company terminates
Employee’s employment hereunder without Cause, or the Employee terminates his
employment with Good Reason, he shall be entitled to the Accrued Compensation
and, subject to Section 21 and 22 below,

(A) A lump sum payment equal to two times his Base Salary in effect at the date
of termination, less applicable withholding

(B) To the extent permitted by the Company’s health insurance carrier and if
such coverage would not result in penalties to the Company under the Patient
Protection and

 

4



--------------------------------------------------------------------------------

Affordable Care Act, continued participation (via state or federal insurance
continuation laws such as COBRA, to the extent available) in the health and
welfare plans (or comparable plans, if continued participation in the Company’s
plans is not available) provided by the Company to Employee at the time of
termination for a period of two years from the date of termination or, if
earlier, until he is eligible for comparable coverage with a subsequent
employer. The Company agrees to reimburse the payments Employee makes for such
coverage, whether via continuation or separate comparable policy. Premium
reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating his payments for insurance coverage.
Employee shall give the Company prompt notice of his eligibility for comparable
coverage.

(C) All vested stock options shall remain exercisable from the date of
termination until the expiration date of the applicable award. So long as the
Section 8 below does not apply, then all options which are unvested at the date
of termination Without Cause or for Good Reason shall be accelerated as of the
date of termination such that the number of option shares equal to 1/24th the
number of option shares multiplied by the number of full months of Employee’s
employment hereunder shall be deemed vested and immediately exercisable by the
Employee. Any unvested options over and above the foregoing shall be cancelled
and of no further force or effect, and shall not be exercisable by the Employee.

(D) Any severance payments and/or other separation benefits contemplated by this
Agreement are conditional on Employee: (i) continuing to comply with the terms
of this Agreement and the PIA (as defined herein); (ii) delivering prior to or
contemporaneously with any such severance payments, and not revoking, (x) a
customary general release of claims relating to Employee’s employment and/or
this Agreement against the Company or its successor, its subsidiaries and their
respective directors, officers and stockholders and (y) a customary affirmation
of Employee’s continuing obligations hereunder and under the PIA.

Unless otherwise required by law, no severance payments and/or benefits under
this Agreement will be paid and/or provided until after the expiration of any
relevant revocation period. Subject to the effectiveness of the release, the
severance payments shall be paid on the first payroll date that begins 30 days
after Employee’s termination of employment.

8. Change in Control Payments. The provisions of this paragraph 8 set forth the
terms of an agreement reached between Employee and the Company regarding
Employee’s rights and obligations upon the occurrence of a “Change in Control”
(as hereinafter defined) of the Company during the Term. These provisions are
intended to assure and encourage in advance Employee’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such Change in Control. The following provisions
shall apply in the event of a Change in Control, in addition to any payment or
benefit that may be required pursuant to Section 7.

(a) Equity. Upon the occurrence of a Change in Control, all stock options,
restricted stock and other stock-based grants to Employee by the Company or that
may be granted in the future shall, irrespective of any provisions of his award
agreements, immediately and irrevocably vest and become exercisable and any
restrictions thereon shall lapse.

 

5



--------------------------------------------------------------------------------

(b) Definitions. For purposes of this paragraph 8, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(1) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (the “Acquiring Person”),
other than the Company, or any of its Subsidiaries, of beneficial ownership
(within the meaning of Rule 13d-3- promulgated under the Exchange Act) of 50% or
more of the combined voting power or economic interests of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (excluding any issuance of securities by the Company in a transaction
or series of transactions made principally for bona fide equity financing
purposes); or

(2) the acquisition of the Company by another entity by means of any transaction
or series of related transactions to which the Company is party (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any issuance of securities by the Company in a
transaction or series of transactions made principally for bona fide equity
financing purposes ) other than a transaction or series of related transactions
in which the holders of the voting securities of the Company outstanding
immediately prior to such transaction or series of related transactions retain,
immediately after such transaction or series of related transactions, as a
result of shares in the Company held by such holders prior to such transaction
or series of related transactions, at least a majority of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent); or

(3) the sale or other disposition of all or substantially all of the assets of
the Company in one transaction or series of related transactions.

9. Proprietary Information and Inventions Agreement. As a condition of
Employee’s employment with the Company, Employee agrees to sign the Company’s
standard form of Proprietary Information and Inventions Agreement (“PIA”).

10. Successors and Assigns.

(a) Employee. This Agreement is a personal contract, and the rights and
interests that the Agreement accords to Employee may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him. All rights and benefits
of Employee shall be for the sole personal benefit of Employee, and no other
person shall acquire any right, title or interest under this Agreement by reason
of any sale, assignment, transfer, claim or judgment or bankruptcy proceedings
against Employee. Except as so provided, this Agreement shall inure to the
benefit of and be binding upon Employee and his personal representatives,
distributees and legatees.

(b) The Company. This Agreement shall be binding upon the Company and inure to
the benefit of the Company and of its successors and assigns, including (but not
limited to) any Company that may acquire all or substantially all of the
Company’s assets or business or into or with which the Company may be
consolidated or merged. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 

6



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement (together with the equity award agreements
referred to herein) represents the entire agreement between the parties
concerning Employee’s employment with the Company and supersedes all prior
negotiations, discussions, understanding and agreements, whether written or
oral, between Employee and the Company relating to the subject matter of this
Agreement.

12. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by Employee and by a duly authorized officer of the Company. No waiver by any
party to this Agreement or any breach by another party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

13. Notices. Any notice to be given under this Agreement shall be in writing and
delivered personally or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below, or to such other address of which such
party subsequently may give notice in writing:

 

If to Employee: 3516 Rock Creek Drive Raleigh, NC 27609

To the address specified in the payroll records of the Company.

 

If to the Company: Rosewind Corporation 373 Inverness Parkway

Suite 200

Englewood, Colorado 80112

Any notice delivered personally or by overnight courier shall be deemed given on
the date delivered and any notice sent by registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date mailed.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitrator acting pursuant to Section 19 below to be
invalid and unenforceable to any extent, the remainder of this Agreement or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable shall not be
affected, and each provision of this Agreement shall be validated and shall be
enforced to the fullest extent permitted by law. If for any reason any provision
of this Agreement containing restrictions is held to cover an area or to be for
a length of time that is unreasonable or in any other way is construed to be too
broad or to any extent invalid, such provision shall not be determined to be
entirely null, void and of no effect; instead, it is the intention and desire of
both the Company and Employee that, to the extent that the provision is or would
be valid or enforceable under applicable law, any court of competent
jurisdiction or arbitrator acting pursuant to Section 19 below shall construe
and interpret or reform this Agreement to provide for a restriction having the
maximum enforceable area, time period and such other constraints or conditions
(although not greater than those contained currently contained in this
Agreement) as shall be valid and enforceable under the applicable law.

 

7



--------------------------------------------------------------------------------

15. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

16. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.

17. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to Employee under this Agreement shall be subject to all applicable
payroll and withholding taxes and deductions required by any law, rule or
regulation of and federal, state or local authority.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together
constitute one and same instrument. The parties agree that facsimile signatures
shall have the same force and effect as original signatures.

19. Applicable Law; Arbitration. The validity, interpretation and enforcement of
this Agreement and any amendments or modifications hereto shall be governed by
the laws of the State of Colorado, as applied to a contract executed within and
to be performed in such State. The parties agree that any disputes shall be
definitively resolved by binding arbitration before the American Arbitration
Association in Denver, Colorado in accordance with its rules of arbitration
procedure then in effect. The parties consent to the jurisdiction to the federal
courts of the District of Colorado or, if there shall be no jurisdiction, to the
state courts located in Arapahoe County, Colorado, to enforce any arbitration
award rendered with respect thereto. Each party shall choose one arbitrator and
the two arbitrators shall choose a third arbitrator. All costs and fees related
to such arbitration (and judicial enforcement proceedings, if any) shall be
borne by the Company unless Employee’s claim is deemed to be frivolous by the
arbitrator(s) or judge.

20. Legal Fees. The Company shall pay the reasonable expenses of Employee’s
counsel in negotiating this Agreement.

21. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Employee’s separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company determines
that Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that Employee becomes entitled to under this Agreement on account of Employee’s
separation from service would be considered deferred compensation otherwise
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after Employee’s
separation from service, or (B) Employee’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Employee during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in

 

8



--------------------------------------------------------------------------------

which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses). Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Employee’s
termination of employment, then such payments or benefits shall be payable only
upon Employee’s “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A 1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A 2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

22. Application of Internal Revenue Code Section 280G. If any payment or benefit
Employee would receive pursuant to a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Employee. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Employee agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Employee will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

Unless Employee and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

9



--------------------------------------------------------------------------------

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to the Employee and the Company
within fifteen (15) calendar days after the date on which Employee’s right to a
Payment is triggered (if requested at that time by the Employee or the Company)
or such other time as requested by Employee or the Company.

23. Indemnification. As a condition to the effectiveness of this Agreement, the
Company and Employee shall enter into a mutually acceptable indemnification
agreement (the “Indemnification Agreement”).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ROSEWIND CORPORATION EMPLOYEE By:

/s/ Michael Macaluso

/s/ Jarrett T. Disbrow

Name: MICHAEL MACALUSO Name: JARRETT T. DISBROW Sole Director

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Terms of Equity Compensation

Management equity grant:

 

  •   600,000 total options to purchase shares of the Company’s common stock.
The strike price for all options will be the last sale price of the Company’s
common stock as reported on April 1, 2015 and in accordance with the terms of
the Company’s Stock and Incentive Plan.

 

  •   All options fully vest upon Change in Control, death, Disability,
termination with or without Cause, termination for Good Reason

 

  •   300,000 options are fully vested on the Effective Date of this agreement

 

  •   150,000 options vest 365 days thereafter

 

  •   150,000 options vest 730 days thereafter